Hooker, J.
I concur in the result reached by the Chief Justice, but I do not concur in the view that certiorari would lie at an earlier stage in the proceedings. It is true that after a dismissal of this case, upon the ground that the amount involved was not sufficient to confer jurisdiction, the question was reviewed upon certiorari and the “judgment” reversed, and a “new trial ordered.” No objection was taken to the regularity of the proceeding, and the question was not discussed.
The practice cannot therefore be considered established by that case. We have said in the case of People’s Ice Co. v. Steamer Excelsior, 43 Mich. 336, a case which arose under this law, that— '
“The proceedings are special and different in some respects from either legal or equitable cases. Where there is no common-law form of review, or where if there is one it is not resorted to, the conditions and form of appeal depend entirely upon statute,' and cannot be changed or aided by any judicial action.”
*352The trial in this court is de novo, upon an appeal and after a method prescribed in the statute, 3 Comp. Laws, § 10823. As we have said in the case cited, this is “a special proceeding differing both from an action at law and a suit in chancery.” That being so, the only right to an appeal is to be found in the statute itself, as we said in Waterman v. Bailey, 111 Mich. 571, i. e., “Appeals are statutory, and, in the absence of statutes, no right to appeal exists.” This statute provides one, but it does not provide for a certiorari at interlocutory stages or after final judgment upon dismissal. We have often held that the judgment upon nonsuit or dismissal of a cause is a final one from which error or appeal will lie, and there can be no question that appeal was open to the complainant in the former case. If it be said that the decision below did not involve the merits and therefore the case was not in a situation for this court to make a final decree, it does not follow that appeal was not the remedy. In such case this court might or might not be able to make a final decree. If it should take the view of the circuit judge, affirming his action, the decree would certainly be final. If not, it would remand the case for further proceedings in accordance with the common practice in equity.
If we could consider this either an equity suit or an. action at law, certiorari would not lie, except if an action at law it might be resorted to under Act No. 310, Pub. Acts 1905. It may be said that this is an act in derogation of the common law, and one — like its prototype in chancery causes — which fosters dilatory proceeding, — a thing that is deprecated by our Constitution and laws,— without any considerable meritorious compensation. It should be strictly construed, and not applied to cases not * ‘ actions at law ” to which by its express terms it is limited. This is not an action at law, “but a special proceeding differing from an action at law.” People’s Ice Co. v. Steamer Excelsior, supra. A decision of this question is not necessary in the disposition of this cause, *353and is mentioned here for the reason that I am not prepared at this time to assent to the views expressed in distinguishing the present from the former case, and the further reason that the former opinion may be erroneously thought by some to have adjudicated the question.
Writ denied.